Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 6, 2018

                                       No. 04-18-00860-CR

                              Ex parte Donald Curtis BRASSFIELD,
                                            Appellant

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-1899-CR-A
                          Honorable Jessica Crawford, Judge Presiding


                                          ORDER

        On October 17, 2018, Appellant Donald Curtis Brassfield filed his notice of appeal in the
trial court, stating his intent to appeal from the trial court’s October 10, 2018 order denying relief
on his application for writ of habeas corpus pursuant to article 11.072 of the Texas Code of
Criminal Procedure. On November 14, 2018, appellant’s notice of appeal was filed with this
Court, and the Clerk of this Court determined the reporter’s record had been due on November 1,
2018. The Clerk of this Court sent the court reporter a letter informing her that the reporter’s
record was late. On November 19, 2018, the court reporter, Lori Schmid, filed a notification of
late reporter’s record, stating that she had not received a designation of record in order to know
what record to prepare and she had not been paid for preparation of the record. Therefore, on
November 21, 2018, we ordered appellant to file written proof to this Court on or before
December 3, 2018 that he had filed a designation of record with court reporter Lori Schmid. See
TEX. R. APP. P. 34.6(b)(1)-(2). We further ordered appellant to provide written proof to this
Court on or before December 3, 2018 that either (1) the reporter’s fee had been paid or
arrangements had been made to pay the reporter’s fee; or (2) appellant was entitled to appeal
without paying the reporter’s fee. See TEX. R. APP. P. 37.3(c). We explained that if appellant
failed to file written proof within the time provided, appellant’s brief would be due within thirty
days and we would only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See id.

        To date, appellant has not filed written proof in this Court as ordered. Further, on
December 5, 2018, court reporter Lori Schmid filed a notification of late record, stating that she
had not been contacted about the record in this matter and had not been paid. Schmid’s
notification of late record is NOTED. Therefore, pursuant to our order of November 21, 2018,
appellant’s brief is due December 21, 2018.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court